                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     NORINE SYLVIA CAVE,                                  Case No. 18-cv-01205-WHO
                                                        Plaintiff,
                                   8
                                                                                              ORDER ON MOTION TO DISMISS
                                                  v.
                                   9
                                                                                              Re: Dkt. Nos. 37, 39
                                  10     DELTA OF CALIFORNIA,
                                                        Defendant.
                                  11

                                  12                                            INTRODUCTION
Northern District of California
 United States District Court




                                  13          Plaintiff Norine Sylvia Cave brings this action against defendant Delta Dental of California

                                  14   (“Delta Dental”), asserting claims related to a “fraudulent” and unnecessary procedure her former

                                  15   dentist provided to her. Cave argues that Delta Dental is at fault because it: (i) should never have

                                  16   approved payment to the dentist for the procedure; (ii) failed to fully investigate her grievance and

                                  17   fraud allegation (e.g., investigate whether the claim (“Claim”) by her dentist should have been

                                  18   approved and paid); and (iii) failed to provide her with all copies related to its approval of the

                                  19   Claim and its investigation of her grievance. However, as explained below, there is no authority

                                  20   under ERISA by which Cave can challenge Delta Dental’s decision to reimburse or otherwise pay

                                  21   the Claim submitted by her dentist and no grounds to hold it liable to Cave regarding the

                                  22   investigation of her grievance about the payment. There is authority for requiring Delta Dental to

                                  23   provide Cave with copies of all records related to the handling of the Claim and investigation of

                                  24   her grievance; as described below, it has done that.

                                  25          While Cave is obviously upset about the procedure performed by her dentist, which she

                                  26   asserts was unnecessary and resulted in pain and suffering, there is no viable claim Cave can assert

                                  27   against Delta Dental with respect to those injuries. Therefore, its motion to dismiss is GRANTED

                                  28   and this case is DISMISSED WITH PREJUDICE.
                                   1                                                BACKGROUND

                                   2          On October 21, 2013, Cave consulted with Dr. Suvidha Sachdeva of Coast Dental of

                                   3   Georgia for dental services. First Amended Complaint (“FAC”) ¶ 22 (Dkt. No. 36). As a part of

                                   4   that consultation, Cave received a comprehensive exam. Dr. Sachdeva recommended crown

                                   5   replacements of allegedly fractured veneers on teeth #8 and #9, indicating that the teeth could no

                                   6   longer support veneers due to decay. Id. Dr. Sachdeva based this recommendation on x-rays

                                   7   taken at the consultation, which she used to mislead Cave concerning the condition of her veneers

                                   8   as well as the condition of her teeth. Id.

                                   9          On January 1, 2014, Cave obtained benefits through The Entertainment Industry Flex Plan

                                  10   (“Flex Plan”), group number 07578-00001 (an ERISA plan). She returned to Dr. Sachdeva on

                                  11   January 27, 2014 for the procedure to replace the crowns on teeth #8 and #9 as recommended by

                                  12   Dr. Sachdeva. Id. Dr. Sachdeva subsequently submitted a benefits Claim to Delta Dental for the
Northern District of California
 United States District Court




                                  13   crowns. Id.

                                  14          Due to “great concern and realization of Dr. Sachdeva’s falsified diagnosis,” on April 30,

                                  15   2014, Cave filed a grievance with Delta Dental, indicating that she suspected that Dr. Sachdeva

                                  16   had committed fraud in “wrongfully and intentionally” recommending crown replacements. Id.

                                  17   ¶ 23. Specifically, upon review of Cave’s x-rays and documentation, other doctors suggested that

                                  18   teeth #8 and #9 did not have the amount of decay that would require replacement of the veneers.

                                  19   Id. Seemingly because of these alternate diagnosis, Dr. Sachdeva recanted that she detected the

                                  20   decay through the x-rays, but rather that she had relied on visual means to detect decay. Id. But

                                  21   Dr. Sachdeva could not provide any documentation to substantiate such visual means and did not

                                  22   document such decay in her patient notes dated January 27, 2014, merely noting that “patent wants

                                  23   crowns.” Id. Cave believes that Dr. Sachdeva diagnosed otherwise in order to receive payment

                                  24   for the unnecessary dental treatment. Id. ¶ 24. She alleges that once she filed her grievance with

                                  25   Delta Dental, it should have examined all records and x-rays to determine whether Cave actually

                                  26   needed her veneers replaced, rather than simply approve the Claim by Dr. Sachdeva. Id. ¶ 11.

                                  27          On May 28, 2014, Delta Dental responded to Cave’s grievance, informing her that under

                                  28   California Health and Safety Code section 1371.5, Delta Dental and Dr. Sachdeva are responsible
                                                                                        2
                                   1   for their own acts or omissions and not liable for the acts and omissions of each other. Id. ¶ 25,

                                   2   Ex. 102. It also advised Cave that “the diagnosis for crowns for [her] teeth numbers 8 and 9 were

                                   3   one of the appropriate treatments of choice due to Dr. Sachdeva’s documentation that the existing

                                   4   veneers 8 and 9 were chipped.” Id., Ex. 102. It explained that it was “unable to confirm or deny

                                   5   the acceptability of [] crown numbers 8 and 9” because Dr. Sachdeva did not submit x-rays of

                                   6   diagnostic quality, meaning that Delta Dental’s dental consultant could not have determined

                                   7   whether she needed new crowns prior to Dr. Sachdeva’s decision to replace her veneers. Id. Cave

                                   8   alleges that “[t]his admission clearly violates Delta’s required policy to evaluate and determine

                                   9   every proposed treatment plan in the case of two or more crowns.” Id. ¶ 28. Specifically, she

                                  10   contends that “Delta was required, by its own policies, to deny the proposed treatment plan

                                  11   submitted by Dr. Sachdeva of Coast, based on insufficient x-rays as cited in their May 28, 2014

                                  12   response letter.” Id. She asserts that a proper review of the x-rays should have resulted in Delta
Northern District of California
 United States District Court




                                  13   Dental not paying the Claim because the x-rays did not reveal any condition that would justify

                                  14   crown treatments. Id.¶ 30.

                                  15          After Delta Dental’s “erroneous support of Dr. Sachdeva’s treatment plan with its clear

                                  16   discrepancies,” Cave requested copies of the treatment plan and x-rays submitted to Delta Dental

                                  17   by Dr. Sachdeva for her review. Id. ¶ 31. Delta Dental denied the request, stating that California

                                  18   Health and Safety Code section 1370 protects the documents that Cave requested from discovery.

                                  19   Id. ¶ 32, Ex. 103. It advised her that she could request copies of treatment notes from the dentist

                                  20   directly under section 123110 of California’s Health and Safety Code, which requires a dentist to

                                  21   provide copies of x-rays and records upon written request. Id., Ex. 103. It noted that Georgia,

                                  22   where Cave resides, may have a similar law. Id.

                                  23          On September 10, 2014, Cave responded to Delta Dental’s letter, providing it with “viable

                                  24   and sufficient” x-rays in addition to photographs of teeth #8 and #9, taken both before and after

                                  25   the new crowns. Id. ¶ 36. According to Cave, these documents demonstrate that her healthy tooth

                                  26   structure made Dr. Sachdeva’s crown placements unnecessary. Id. These documents were given

                                  27   to Delta Dental by Cave to reveal and support her contention that Dr. Sachdeva committed fraud.

                                  28   Id. It responded to this new information in a letter dated October 4, 2014, standing by its prior
                                                                                         3
                                   1   determination that it was Dr. Sachdeva’s responsibility—and not Delta Dental’s—to choose the

                                   2   appropriate treatment plan and it presumed that Dr. Sachdeva had provided Cave with the risk and

                                   3   benefits of the treatment. Id., Ex. 105.

                                   4          On November 1, 2016, Cave served Delta Dental with a request for “production of

                                   5   documents to a non-party” in connection with litigation she had commenced against Dr. Sachdeva

                                   6   in Fulton County, Georgia. Id. ¶ 41. This request included “All records of insurance, including

                                   7   policies and declarations, claims history and correspondence to and from providers submitting

                                   8   claims or providers that have treated the insured from January 1, 2010 through today, that in any

                                   9   way represents dental treatment, or reimbursement for dental treatment [Cave].” Id. Delta Dental

                                  10   objected to the request for production based on California Evidence Code section 1157 and Health

                                  11   and Safety Code section 1370. Cave asserts that those sections do not apply and do not prevent

                                  12   Delta from releasing the requested records, because her request was not made for a peer review
Northern District of California
 United States District Court




                                  13   board report. Id. ¶ 42.

                                  14          On January 24, 2018, Cave filed this action in the Superior Court of California, County of

                                  15   San Francisco. Delta Dental removed the case to this court on February 23, 2018. It moved to

                                  16   dismiss and in May 2018, I granted its motion, finding that Cave’s cause of action for bad faith

                                  17   was preempted by the Employee Retirement Income Security Act of 1974 (ERISA) and that she

                                  18   could not bring a cause of action under the Health Insurance Portability and Accountability Act of

                                  19   1996 (HIPAA). May 2018 Order (Dkt. No. 29). I dismissed Cave’s initial causes of action with

                                  20   prejudice, meaning that Cave cannot reassert them. But I did grant Cave leave to amend her

                                  21   complaint to assert a breach of fiduciary duty claim under ERISA. Id. She filed the FAC and now

                                  22   asserts four causes of action: (1) breach of fiduciary duty under ERISA, (2) breach of implied

                                  23   covenant of good faith, (3) for penalties under section 502(c) of ERISA, and (4) “wrong

                                  24   disbursement.” Delta Dental moved to dismiss, arguing that the causes of action Cave asserts and

                                  25   the relief she seeks are not viable given the limited remedies allowed under ERISA.

                                  26          I held a hearing on Delta Dental’s motion on August 15, 2018. At that hearing, I explained

                                  27   my views that Cave’s allegations could not state actionable causes of action given ERISA’s

                                  28   limited remedy provisions, with the exception that ERISA generally requires Delta Dental to
                                                                                        4
                                   1   produce to Cave all material records it had regarding the processing of Dr. Sachdeva’s Claim and

                                   2   Cave’s grievance. Therefore, I directed the parties to meet and confer to identify what, if any

                                   3   documents, Delta Dental had that were relevant to Cave’s grievance and had not been produced. I

                                   4   then directed defense counsel to file a declaration identifying whether the parties continue to

                                   5   disagree about records not provided and, if so, the documents Ms. Cave thinks are missing. Dkt.

                                   6   No. 41. Defense counsel filed that affidavit on August 22, 2018. Pursuant to my direction, Cave

                                   7   then filed a response regarding Delta’s original and supplemental production of documents on

                                   8   August 29, 2018. Dkt. Nos. 42, 43.1

                                   9                                           LEGAL STANDARD

                                  10           Under Federal Rule of Civil Procedure 12(b)(6), a district court must dismiss a complaint

                                  11   if it fails to state a claim upon which relief can be granted. To survive a Rule 12(b)(6) motion to

                                  12   dismiss, the plaintiff must allege “enough facts to state a claim to relief that is plausible on its
Northern District of California
 United States District Court




                                  13   face.” See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim is facially plausible

                                  14   when the plaintiff pleads facts that “allow the court to draw the reasonable inference that the

                                  15   defendant is liable for the misconduct alleged.” See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

                                  16   (citation omitted). There must be “more than a sheer possibility that a defendant has acted

                                  17   unlawfully.” Id. While courts do not require “heightened fact pleading of specifics,” a plaintiff

                                  18   must allege facts sufficient to “raise a right to relief above the speculative level.” See Twombly,

                                  19   550 U.S. at 555, 570.

                                  20           In deciding whether the plaintiff has stated a claim upon which relief can be granted, the

                                  21   Court accepts the plaintiff’s allegations as true and draws all reasonable inferences in favor of the

                                  22   plaintiff. See Usher v. City of Los Angeles, 828 F.2d 556, 561 (9th Cir. 1987). However, the court

                                  23   is not required to accept as true “allegations that are merely conclusory, unwarranted deductions of

                                  24

                                  25   1
                                        By doing so, I gave the parties notice that I would be considering materials outside of the
                                  26   pleadings and gave them a sufficient opportunity to submit evidence on this narrow issue. That
                                       process essentially converted this narrow claim –whether Delta provided Cave all relevant
                                  27   documents in its possession regarding Cave’s claim – into one to be determined under Rule 56.
                                       See, e.g., In re Rothery, 143 F.3d 546, 549 (9th Cir. 1998). Both sides have been “fairly
                                  28   appraised” by my requesting evidence outside the pleadings and the parties’ submission of those
                                       materials. Id.
                                                                                         5
                                   1   fact, or unreasonable inferences.” See In re Gilead Scis. Sec. Litig., 536 F.3d 1049, 1055 (9th Cir.

                                   2   2008).

                                   3            Pro se pleadings must be held to a less stringent standard than those drafted by lawyers.

                                   4   Haines v. Kerner, 404 U.S. 519, 520-21 (1972). Nevertheless, a complaint, or portion thereof,

                                   5   should be dismissed if it fails to set forth “enough facts to state a claim to relief that is plausible on

                                   6   its face.” Twombly, 550 U.S. at 554. “[A] district court should not dismiss a pro se complaint

                                   7   without leave to amend unless it is absolutely clear that the deficiencies of the complaint could not

                                   8   be cured by amendment.” Akhtar v. Mesa, 698 F.3d 1202, 1212 (9th Cir. 2012) (quotations

                                   9   omitted).

                                  10                                               DISCUSSION

                                  11   I.       BREACH OF FIDUCIARY DUTY
                                  12            In the FAC, Cave alleges that Delta Dental breached its fiduciary duty under ERISA in the
Northern District of California
 United States District Court




                                  13   following ways: (1) by not verifying the authenticity of the x-rays submitted by Dr. Sachdeva

                                  14   prior to disbursement of plan benefits; (2) by not properly adhering to its own guidelines “put in

                                  15   place to comply with ERISA guidelines requiring it to act in the best interests of it participants”;

                                  16   (3) by failing to thoroughly investigate her allegation of fraud by Dr. Sachdeva; (4) by willfully

                                  17   withholding her protected health information (“PHI”) and other information regarding its

                                  18   investigation of Dr. Sachdeva’s Claim and Cave’s grievance; and (5) by wrongfully disbursing

                                  19   funds to Dr. Sachdeva for the procedure. FAC ¶¶ 44-46, 49-50, 52-53. Cave seeks relief under

                                  20   sections 502(a)(2), 502(a)(3), and 502(c) of ERISA. See id. ¶¶ 16-17, 20, 38, 44-45, 51-53, 55. In

                                  21   terms of relief, Cave seeks the “restoration” of the money back to Delta Dental that it paid Dr.

                                  22   Sachdeva for the procedure, an order compelling it to provide Cave with her “full medical

                                  23   records,” penalties for the failure to produce the records, and punitive damages due to its failure to

                                  24   follow its own protocols in paying claims and investigating fraud, as well for its refusal for

                                  25   provide Cave her medical records. Id. ¶¶ 56-59.

                                  26            A.     Section 502(a)(2)

                                  27            Section 502(a)(2) allows the Secretary of Labor, participants, beneficiaries, and fiduciaries

                                  28   to bring suit for breaches of fiduciary duty. 29 U.S.C. § 1132(a)(2). The purpose of Section
                                                                                           6
                                   1   502(a)(2) is to “give[ ] a remedy for injuries to the ERISA plan as a whole ... not for injuries

                                   2   suffered by individual participants as a result of a fiduciary breach.” Wise v. Verizon Commc'ns

                                   3   Inc., 600 F.3d 1180, 1189 (9th Cir.2010). After considering both the statutory language in ERISA

                                   4   and its legislative history, the Supreme Court concluded that ERISA’s “draftsmen were primarily

                                   5   concerned with the possible misuse of plan assets, and with remedies that would protect the entire

                                   6   plan, rather than with the rights of an individual beneficiary.” Mass. Mut. Life Ins. Co. v. Russell,

                                   7   473 U.S. 134, 141 (1985). The Court noted that “the crucible of congressional concern was

                                   8   misuse and mismanagement of plan assets by plan administrators” and that “the common interest

                                   9   shared by all four classes [who may bring suit under Section 502(a)(2)] is in the financial integrity

                                  10   of the plan.” Id. at 140 n. 8, 141 n. 9. Therefore, to state a claim for fiduciary breach under

                                  11   Section 502(a)(2), a plaintiff “must allege that the fiduciary injured the benefit plan or otherwise

                                  12   jeopardized the entire plan or put at risk plan assets.” Wise, 600 F.3d at 1189.
Northern District of California
 United States District Court




                                  13            In her opposition, Cave asserts that “individual participants in defined contribution plans

                                  14   may recover losses incurred in their own accounts.” However, while a participant in a defined

                                  15   contribution plan may bring a section 502(a)(2) action for “fiduciary breaches that impair the

                                  16   value of plan assets in a participant’s individual account,” see LaRue v. DeWolff, Boberg &

                                  17   Associates, Inc., 552 U.S. 248 (2008), there is no evidence that the Plan at issue2 is a defined

                                  18   contribution plan (e.g., a defined contribution pension plan) or that Delta Dental’s action in

                                  19   impermissibly paying a claim has impaired the value of the Plan’s assets. See 29 U.S.C.

                                  20   § 1002(34) (“The term “individual account plan” or “defined contribution plan” means a pension

                                  21   plan which provides for an individual account for each participant and for benefits based solely

                                  22   upon the amount contributed to the participant's account”).

                                  23            Moreover, as explained in Wise, in order to state a claim under this provision, Cave must

                                  24   allege facts showing that claims other than her own were mishandled. Cave has not. Given the

                                  25   narrow focus of her allegations, she cannot do so. Wise, 600 F.3d at 1189.

                                  26            Cave has not stated and cannot state a claim under 502(a)(2).

                                  27

                                  28   2
                                           The Entertainment Industry Flex Plan.
                                                                                          7
                                   1          B.      Section 502(a)(3)

                                   2          Under section 502(a)(3), a participant or beneficiary may bring a civil action “(A) to enjoin

                                   3   any act or practice which violates any provision of this subchapter or the terms of the plan, or (B)

                                   4   to obtain other appropriate equitable relief (i) to redress such violations or (ii) to enforce any

                                   5   provisions of this subchapter or the terms of the plan.” 29 U.S.C.A. § 1132(a)(3). The Supreme

                                   6   Court has construed “appropriate equitable relief” to mean the categories of relief that were

                                   7   typically available in equity courts before the merger of law and equity. CIGNA Corp. v. Amara,

                                   8   563 U.S. 421, 438 (2011).

                                   9          Remedies that are appropriate under section 502(a)(3) include injunctive relief,

                                  10   reformation of a plan, estoppel, or an “equitable surcharge.” CIGNA Corp, 563 U.S. at 440. In

                                  11   contrast, the remedies of the sort Cave seeks here, including forcing Delta Dental to “take back”

                                  12   the funds it paid to Dr. Sachdeva and punitive damages, are not forms of equitable relief allowed
Northern District of California
 United States District Court




                                  13   under this section. See, e.g., Great-W. Life & Annuity Ins. Co. v. Knudson, 534 U.S. 204, 218

                                  14   (2002); see also Massachusetts Mut. Life Ins. Co. v. Russell, 473 U.S. 134, 144 (1985) (502(a)(3)

                                  15   does not allow remedies for compensatory or punitive damages).3

                                  16   II.    FAILURE TO PRODUCE RECORDS AND REQUSET FOR PENALTIES UNDER
                                              SECTION 502(C)
                                  17
                                              The failure to provide plan documents to a plan participant can be an actionable breach of
                                  18
                                       fiduciary duty. See, e.g., Cultrona v. Nationwide Life Ins. Co., 748 F.3d 698, 706–07 (6th Cir.
                                  19
                                       2014); 29 U.S.C. § 1024(b)(4). The documents required to be produced under this section are
                                  20
                                       documents regarding the plan, maintained by the plan administrator. See id. at 706-07 (The
                                  21
                                       documents that “a plan administrator” must furnish to a participant or beneficiary include the plan,
                                  22
                                       the summary plan description, annual or terminal reports, applicable bargaining or trust
                                  23
                                       agreements or other instruments under which the plan is operated).
                                  24
                                              The documents sought by Cave were not relevant to the creation or operation of the Plan
                                  25
                                       under which she was insured; instead, she sought documents regarding the approval of Dr.
                                  26
                                  27
                                       3
                                  28    Cave does not plead, and on the facts alleged cannot plead, that Delta owes her unpaid benefits
                                       under the Plan pursuant to 502(a)(1).
                                                                                        8
                                   1   Sachdeva’s Claim and grievance investigation by Delta Dental. For this reason, Cave’s request for

                                   2   penalties for failure to produce requested records fails. See 29 U.S.C. § 1132(c)(1)(B); 29 C.F.R.

                                   3   § 2575.502c–1 (increasing statutory damages from $100 to $110 a day); see also Lee v. ING

                                   4   Groep, N.V., 829 F.3d 1158, 1162 (9th Cir. 2016) (“Penalties under 29 U.S.C. § 1132(c)(1) can

                                   5   only be assessed against ‘plan administrators’ for failing to produce documents that they are

                                   6   required to produce as plan administrators. 29 C.F.R. § 2560.503–1(h)(2)(iii) does not impose any

                                   7   requirements on plan administrators, and so cannot form the basis for a penalty under 29 U.S.C. §

                                   8   1132(c)(1).”).

                                   9          Even though Cave cannot seek penalties against Delta Dental under Section 502(c), under

                                  10   29 C.F.R. § 2560.503–1(h)(2)(iii), it was arguably required to provide Cave documents regarding

                                  11   its approval of Dr. Sachdeva’s Claim and investigation of her grievance. See 29 C.F.R. §

                                  12   2560.503-1 (h)(2)(iii) & (m)(8).4 Assuming that this is a viable cause of action, the record shows
Northern District of California
 United States District Court




                                  13   that Delta Dental has, albeit belatedly, complied with Cave’s request for the material records

                                  14   regarding Dr. Sachdeva’s Claim and her grievance.5

                                  15          In the affidavit submitted by Delta Dental following the hearing on the motion to dismiss,

                                  16   it attests that it has provided all records regarding Dr. Sachdeva’s Claim and Cave’s grievance,

                                  17   making its most recent production on August 22, 2018. Dkt. No. 42. In Cave’s response and in

                                  18   further correspondence submitted to the court, she identified records that she believes were

                                  19   missing from Delta Dental’s most recent production. However, those documents were either in

                                  20   Cave’s possession already (as having been sent by her to Delta Dental or to her dentist, or were

                                  21

                                  22   4
                                         (h)(2)(iii) provides that “the claims procedures of a plan will not be deemed to provide a
                                  23   claimant with a reasonable opportunity for a full and fair review” unless the claims procedure
                                       provide that “a claimant shall be provided, upon request and free of charge, reasonable access to,
                                  24   and copies of, all documents, records, and other information relevant to the claimant’s claim for
                                       benefits.” (m)(8) provides that documents which are “relevant” under (h)(2)(iii) include those: (i)
                                  25   relied upon in making the benefit determination; (ii) submitted, considered, or generated in the
                                       course of making the benefit determination, without regard to whether such document, record, or
                                  26   other information was relied upon in making the benefit determination; and (iii) demonstrate
                                       compliance with the administrative processes and safeguards required pursuant to paragraph (b)(5)
                                  27   of this section in making the benefit determination.
                                       5
                                  28    As noted, the parties were put on notice that I would be considering evidence outside of the
                                       pleadings, thereby converting the motion on this narrow issue into one under Rule 56.
                                                                                         9
                                   1   produced by Delta Dental in 2016) or do not exist or are otherwise not in Delta Dental’s

                                   2   possession (e.g., diagnostic quality x-rays from Dr. Sachdeva, clinical notes used by Delta

                                   3   Dental’s consultants to approve the Claim or evaluate her grievance). Dkt. No. 43.6

                                   4          Therefore, even if Delta Dental was in violation of ERISA’s requirements when it failed to

                                   5   initially provide Cave all of the documents relevant to the Claim and her grievance, it has

                                   6   corrected that omission. As a result, no injunctive relief is appropriate. As noted above, punitive

                                   7   or other damages are not available remedies under ERISA.

                                   8          Therefore, Cave’s claims under ERISA are dismissed WITH PREJUDICE. 7

                                   9   III.   OTHER CLAIMS
                                  10          As Cave acknowledges in her Opposition, in my prior Order I gave her leave to amend for

                                  11   the limited purposes of pleading claims under ERISA. Oppo. at 5. To the extent she continues to

                                  12   allege claims based on non-ERISA theories (e.g., breach of good faith and fair dealing and
Northern District of California
 United States District Court




                                  13   “wrongful disbursement”), those claims cannot be stated for the reasons described in my prior

                                  14   Order. Dkt. No. 29.

                                  15

                                  16   6
                                         In her response to Delta Dental’s affidavit, Cave complains that the records produced show that
                                  17   it violated its own policies by approving Dr. Sachdeva’s Claim to perform the work on Cave
                                       without possession of diagnostic quality x-rays. She also complains that, even considering the
                                  18   inferior x-ray copies, it should have seen that the work contemplated and then performed by Dr.
                                       Sachdeva was not appropriate and should not have been approved or paid. In addition, in
                                  19   correspondence submitted to the court by Cave following the filing of Delta Dental’s affidavit and
                                       Cave’s response, Cave again complains that Delta Dental has not produced documents
                                  20   “substantiating” the basis of why it approved payment to Dr. Sachdeva for the procedure. Because
                                       Cave is proceeding pro se, I will consider her September 13, 2018 and September 17, 2018 emails
                                  21   and have them filed in the docket. However, those emails confirm that her main complaint is
                                       Delta Dental’s improper approval of Dr. Sachdeva’s Claim for reimbursement for the procedure
                                  22   performed on Cave, either because it did not have in its possession diagnostic quality x-rays or
                                       because it did not properly review the x-rays it had and improperly approved the procedure. As
                                  23   described in my prior and current Orders, those claims are not cognizable under ERISA as a
                                       violation of Delta Dental’s fiduciary duty to Cave.
                                  24   7
                                         In addition, given the dismissal of her remaining claims, I need not consider whether Cave’s
                                  25   fiduciary duty claims are barred by the applicable statute of limitations. I note that if she could
                                       assert a breach of fiduciary duty claim, under 29 U.S.C. § 1113(2), that claim should have been
                                  26   filed within three years after the earliest date on which the plaintiff had actual knowledge of the
                                       breach. Cave knew of the existence of Delta Dental’s purported liability – failure to produce
                                  27   documents and failure to follow its own policies regarding what claims would be approved and
                                       how – back in 2014, more than three years prior to the date she filed her lawsuit. That additional
                                  28   documents were produced in 2016 that she believes confirm her theory that Delta Dental failed to
                                       follow its own policies does not alter that it knew of the existence of her claim back in 2014.
                                                                                           10
                                   1                                   CONCLUSION

                                   2         Cave’s FAC is DISMISSED WITH PREJUDICE.

                                   3         IT IS SO ORDERED.

                                   4   Dated: October 23, 2018

                                   5

                                   6
                                                                                       William H. Orrick
                                   7                                                   United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                            11
